Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 1 of 11 PageID 80



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                               CASE NO. 19-CV-142-SPC-MRM


STRIKE 3 HOLDINGS, LLC, a limited liability
company,

                      Plaintiff,

       v.

JOHN DOE subscriber assigned IP address
174.63.150.232, an individual,

                      Defendant.

  OBJECTION TO SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
 OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN CIVIL ACTION ISSUED
     TO COMCAST CABLE COMMUNICATIONS, INC.; MOTION TO QUASH
  SUBPOENA; AND, IN THE ALTERNATIVE, MOTION FOR PROTECTION AND
                     LEAVE TO FILE UNDER SEAL

       COMES NOW John Doe Subscriber assigned IP address 174.63.150.232 (“John Doe”)

and pursuant to FED. R. CIV. 45(d), files this (1) Objection to the “Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises In a Civil Action”

(“Subpoena”) to Comcast Cable Communications (“Comcast”); (2) Motion to Quash Subpoena;

and (3) in the alternative, a Motion for Protection and Leave to File Under Seal.

                                               FACTS

       1.      On March 7, 2019, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) filed a

Complaint in the Middle District of Florida.

       2.      On March 27, 2019, Plaintiff moved for leave to file third-party subpoena prior to

the Rule 26(f) Conference.
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 2 of 11 PageID 81



        3.        On April 9, 2019, the Court signed a seven-page Order that granted Plaintiff the

relief that it requested.

        4.        On April 23, 2019, John Doe Subscriber was served with notice that Comcast had

received a Subpoena from Plaintiff requesting to release John Doe Subscriber’s name and

address.

        5.        Comcast sent notice to John Doe Subscriber that any Objection should be lodged

by May 14, 2019.

        6.        John Doe Subscriber hereby objects to the release by Comcast of personal

information to Plaintiff.

                                       LEGAL STANDARD

        Pursuant to Rule 45(d), “[i]f an objection is made, the following rules apply: (i) [a]t any

time, on notice to the commanded person, the serving party may move the court for the district

where compliance is required for an order compelling production or inspection[;] (ii) [t]hese acts

may be required only as directed in the order, and the order must protect a person who is neither

a party nor a party’s officer from significant expense resulting from compliance.” FED. R. CIV.

P. 45(d)(2)(B).

        As the target of a Rule 45 subpoena, John Doe Subscriber files this Objection and Motion

to Quash the subpoena under Federal Rule of Civil Procedure 45(d)(3)(A), “[o]n timely motion,

the court for the district where compliance is required must quash or modify a subpoena that (i)

fails to allow a reasonable time to comply; (ii) requires a person to comply beyond the

geographical limits specified in Rule 45(c); (iii) requires disclosure of privileged or other

protected matter, if no exception or waiver applies; or (iv) subjects a person to undue burden.”

FED. R. CIV. P. 45(d)(3)(A).




                                                  2
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 3 of 11 PageID 82



       By making this objection, Comcast may not release John Doe Subscriber’s information

until the Court so orders.

                              ARGUMENT AND AUTHORITIES

I.     THE SUBPOENA SHOULD BE QUASHED BECAUSE IT IS NOT SPECIFIC TO
       AN ACTUAL COPYRIGHT INFRINGER, BUT MERELY TO A CABLE
       SUBSCRIBER, AND THAT SUBSCRIBER’S PRIVACY INTERESTS
       OUTWEIGH ANY OTHER FACTORS THAT WOULD GRAVITATE TOWARD
       ORDERING THIS SUBPOENA.

       Plaintiff has filed at least seventy-two (72) similar cases in the Middle District of Florida,

and over 3,000 throughout the United States, with attempts to subpoena information regarding

the IP addresses of various subscribers. Plaintiff has no idea whether these lawsuits against

subscribers will produce a defendant that actually infringed, as courts have frequently

commented that a subscriber does not equate to being the one using the service for an improper

purpose (if an improper purpose even occurred). This lawsuit and this subpoena will not reveal

the copyright infringer, but only the subscriber. It is abundantly clear that, rather than seek other

means to investigate its allegations, Plaintiff is attempting an expedient approach and using legal

process and subpoena powers to invade privacy, confidentiality, and the personal information of

individuals to fish for information. This process is well-known in Plaintiff’s industry, and has

become increasingly scrutinized by the Courts.

       John Doe Subscriber objects because this is an attempt to invade privacy through a

subpoena to disclose and release personal information, a fishing expedition that constitutes

undue harassment, and is clearly prohibited by the Federal Rules of Civil Procedure. Hofer v.

Mack Trucks., Inc., 981 F. 2d 377, 380 (8th Cir. 1992); Micro Motion, Inc. v. Kane Steel Co.,

894 F. 2d 1318, 1327-28 (Fed. Cir. 1990).




                                                 3
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 4 of 11 PageID 83



       This Plaintiff apparently sought early “discovery” based on a list of IP addresses

allegedly associated with infringement, with no basis as to any particular subscriber. John Doe

Subscriber has been caught up in a vast fishing net. This effort appears to be a mass copyright

litigation where Plaintiff goes after mass numbers of ISP subscribers without regard to who

actually infringed. The process is unfair, objectionable and should not be countenanced without a

direct basis as to this John Doe Subscriber. As one Court has found, this process may be based

on no more than a modicum of evidence, calculated to maximize settlement profits by

minimizing costs and effort. Ingenuity 13 LLC v. John Doe, No. 2:12-cv-8333-ODW, 2013 WL

1898633 (C.D. Cal. May 6, 2013).

       Courts uniformly use the Arista Records analysis as the appropriate general standard for

determining whether a motion to quash, to preserve the objecting party’s anonymity, should be

granted. See Arista Records LLC v. Doe 3, et al., 604 F.3d 110, 119 (2d Cir. 2010). And Courts

have increasingly weighted and weighed the fifth and final “privacy interest” factor in making

such a decision. The Court’s current order fails to address that factor at all, instead asserting

only four factors, the “final” one being “whether the information is necessary to advance the

claim.” [Dkt. # 9] at *4. Whether the current Order’s failure to address that factor was a result

of a submission of an order by Plaintiff, or simply due to the fact that the cited case therein

(Manny Film LLC v. Doe, No 8:15-cv-507-T-36EAJ, 2015 WL 12850566, at *1 (M.D. Fla. May

18, 2015)) similarly failed to address that factor, that factor, nevertheless, has not been

considered by the Court. And that factor needs to be weighed, especially in a case as here where

a lawsuit is being brought for copyright infringement against an unknown subscriber, without

any evidence supporting that the subscriber is at fault.




                                                 4
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 5 of 11 PageID 84



        Courts are increasingly criticizing these types of cases because the pursuit of this

information has serious privacy concerns, particularly in light of the nature of the films allegedly

copied or distributed by unnamed IP address subscribers, and that the subpoenas are being used

to coerce parties to settle these suits merely to prevent public disclosure of identifying

information. Malibu Media, LLC v. Doe, No 15-cv-4369-AKH, 2015 WL 4092417 (S.D.N.Y.,

Jul. 6, 2015); Malibu Media, LLC v. Doe, No 15-cv-1883-KNF, 2015 WL 1780965 (S.D.N.Y.,

Apr. 10, 2015). More recently, Judge Royce Lamberth, a district court judge in the District of

Columbia, sua sponte denied a nearly identical motion from the very same Plaintiff in this case,

“placing great weight on defendant’s privacy expectation . . . [denying] Strike 3’s motion for

early discovery.” Strike 3 Holdings, LLC v. Doe, 351 F.Supp.3d 160, 164 (D.D.C. Nov. 16,

2018). John Doe Subscriber attaches that holding for the Court’s benefit.

        Part of the basis for that ruling, and the reason why this Court should quash this subpoena

is because an IP address alone cannot create a good faith basis for revealing confidential

information through a subpoena of this John Doe Subscriber. An IP address identifies only the

ISP subscriber, not the person using the Internet connection at a given time. Next Phase Distrib.,

Inc. v. John Does 1-27, 284 F.R.D. 165, (S.D.N.Y. Jul. 31, 2012) (“the assumption that the

person who pays for Internet access at a given location is the same individual who allegedly

downloaded a single sexually explicit film is tenuous, and one that has grown more so over

time”) (citation omitted); Disc.Video Ctr., Inc. v. Does 1-29, 285 F.R.D. 161, 166 n.7 (D. Mass.

Aug. 10, 2012) (John Does “become defendants on the basis of their allegedly infringing

activity, not due to their status as subscribers of the IP address utilized.”)

        Use of Bitorrent or other software to identify IP addresses is not enough to permit

wholesale access to individual names and addresses. There are many explanations for why or




                                                   5
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 6 of 11 PageID 85



how an IP address appears in a search, but appearance of an IP address is not sufficient to invade

privacy rights or to create overbroad grounds for a subpoena. The explanation for why an IP

address would appear on a list is numerous, including that the IP Address could be misidentified

or misused by another person unbeknownst to subscriber. Imagine John Doe Subscriber is a

business with many employees, all able to use the business’ wireless for personal use; imagine

further that business caters to customers and guests who also have access to that wireless.

       Judge Lamberth noted a similar lack of specificity in complaints as it relates to being

‘just a subscriber’—that the name requested will only provide the subscriber of the cable

services, not the copyright infringer who can be sued. As ably stated by that court, “Strike 3

could not withstand a 12(b)(6) motion in this case without resorting to far more extensive

machinations sufficiently establishing defendant did the infringing---examining physical

evidence (at least the computers, smartphones, and tablets of anyone in the owner’s house, as

well as any neighbor or houseguest who shared the Internet) and perhaps interrogatories,

documents requests, or depositions. Strike 3’s requested subpoena thus will not—and may

never—identify a defendant who could be sued.” Strike 3 Holdings, LLC v. Doe, 351

F.Supp.3d at 164 (emphasis added). This point should be taken, and adopted here. Plaintiff has

turned suing a subscriber, and seeking their personal information, into a discovery tool to find

potentially true violators, putting the cart before the horse by suing first, then investigating.

       Again, assume for the sake of argument that John Doe Subscriber is a business with open

wireless for use by its multiple employees, customers, and guests. The subpoena would provide

the name of the business as the John Doe subscriber, and give no detail whatsoever against the

actual copyright infringer. In these cases, plaintiffs are being allowed to sue innocent subscribers

for the purpose of reaching potential copyright infringers, a burden and harassment that should




                                                   6
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 7 of 11 PageID 86



not be borne by a subscriber with nary an iota of evidence to show the subscriber has done what

is claimed.

       The Lamberth court determined: “Strike 3 fails to give the Court adequate confidence this

defendant actually did the infringing.       Given this uncertainty, Strike 3 cannot overcome

defendant’s weighty privacy expectation.” Id. For the same reasons given by that court, this

subpoena should be quashed here.

       “Armed with hundreds of cut-and-pasted complaints and boilerplate discovery motions,

Strike 3 floods this courthouse (and others around the country) with lawsuits smacking of

extortion. It treats this Court not as a citadel of justice, but as an ATM. Its feigned desire for

legal process masks what it really seeks: for the Court to oversee a high-tech shakedown. This

Court declines.” Id. at 166. We request this Court to do the same.

       Until Plaintiff can provide the Court with some evidence that this John Doe Subscriber

participated in sharing or distribution of Plaintiff’s movies, there is no basis to invade privacy to

obtain John Doe Subscriber’s personal, confidential information.           Plaintiff even seems to

concede this a fishing expedition, who, upon discovery from the ISP, will conduct additional

discovery and investigation, and subsequently amend the complaint against a guilty party, if it

can find one. In short, it is fishing for a guilty party, which necessarily requires the violation of

an innocent subscriber’s privacy by resort to a subpoena and bringing a lawsuit against that

innocent subscriber.

       Plaintiff should not be permitted to seek this John Doe Subscriber’s personal information

without clear grounds specific to this John Doe Subscriber. John Doe Subscriber objects to

Comcast revealing personal information. John Doe Subscriber asks that the Court Quash the

Subpoena and seeks the Court’s protection from invasion of this privacy.




                                                 7
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 8 of 11 PageID 87



II.    THE SUBPOENA SHOULD BE QUASHED BECAUSE PLAINTIFF’S USE OF
       GEOLOCATION OR LOCATION TECHNOLOGIES TO ESTABLISH
       IDENTITY OF JOHN DOE FOR JURISDICTION AND VENUE IS NOT
       ADEQUATELY SHOWN.

       Last week, District Court Judge Ursula Ungaro, of this Court’s neighbor to the south,

denied and ordered dismissed an almost identical subpoena and lawsuit by the exact same

Plaintiff, sua sponte. See Strike 3 Holdings v. John Doe, Case# 1:19-cv-20761-UU (S.D. Fla.

May 7, 2019) (Attachment 1). In examining Plaintiff’s response to the Court’s order to show

cause, the Court found that “Plaintiff has not shown how this geolocation software can establish

the identity of the Defendant or that he or she may be found in this district and therefore Plaintiff

has not shown good cause as to why this case should not be dismissed for improper venue.”

With a nod to the argument above, Judge Ungaro notes that “[e]ven if the IP address were

located with a residence in this district, the geolocation software cannot identify who has access

to that residence’s computer and who actually used it to infringe Plaintiff’s copyright,” (id. at *2)

and finds that “Plaintiff has not established good cause for the Court to reasonably rely on

Plaintiff’s usage of geolocation to establish the identity of the Defendant,” and dismissed the

case for improper venue.

III.   ADDITIONAL REASONS EXIST, AS SHOWN THROUGH LITIGATION
       AGAINST PLAINTIFF IN OTHER FEDERAL COURTS.

       Attachment 2 provides a “Motion to Dismiss or Abate and for a More Definite

Statement” in a nearly identical case involving the Plaintiff in the Western District of

Washington. Strike 3 Holdings, LLC v. John Doe, 2:17-cv-01731-TSZ [Dkt. # 21] (W.D. Wash.

Mar. 8, 2018). In that case, the John Doe subscriber’s attorney, who has carefully investigated

the methods and means of Plaintiff’s claims, offers that the very same affiants in this case should

not be held credible in any regard, and the evidence should be critically-examined and compelled




                                                 8
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 9 of 11 PageID 88



to explain itself in a more definitive statement. Further, the motion notes that Strike 3 is truly a

California company, which fails to pay taxes in California, and that this case should be abated

until Plaintiff conforms to California law. John Doe Subscriber’s undersigned attorney has not

been able to investigate to the extent of that case, but because these same issues exist here with

the same Plaintiff and the same affiants, the same concerns should exist for this Court. For those

additional reasons, John Doe Subscriber moves to quash the subpoena.

IV.    IN THE ALTERNATIVE, THE COURT SHOULD GRANT PSEUDONYMOUS
       PROTECTION AND LEAVE FOR SUBSCRIBER JOHN DOE TO FILE UNDER
       SEAL.

       In the event that the Court denies John Doe Subscriber’s Objection and allows disclosure

of its name and address, John Doe Subscriber asks the Court to seal the pleadings and motions

filed in this case and permit filing under the ECF sealed records category. Justice would be

served by the Court sealing the records based upon the nature and subject of the pending lawsuit.

       The Court may seal records if the interests favoring nondisclosure in a particular case

outweigh the presumption in favor of the public’s common-law right of access to judicial

records. Fed. R. Civ. P. 5.2(d); United Sates v. Amodeo, 44 F. 3d 141, 146-47 (2d Cir. 1995);

Nixon v. Warner Commc’ns, Inc. 435 U.S. 589, 597-98 (1978).

       Protecting the identity of the Defendant and safeguarding Defendant’s identify from the

public record is common in this type of case. Further, Plaintiff agreed to such protection in its

Motion and the Court agreed to such a procedure in its previous Order. See [Dkt. ## 8 and 9].

The Court should seal the records to protect John Doe Subscriber’s identity and the risk of

misidentification in this case because any public interest in the case is minimal and

counterbalanced by the interest in confidentiality. Public access to the court records could result

in risk and harm to John Doe Subscriber during the pendency of the litigation. Accordingly,




                                                 9
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 10 of 11 PageID 89



 John Doe Subscriber requests that the Court grant leave to seal the Court Records and protect the

 identity of John Doe.

                                           CONCLUSION

        This case, and all 72 cases in this District involving Plaintiff should be examined more

 carefully and critically, especially in light of the privacy concerns and burden of John Doe

 subscribers defending lawsuits intended as mere investigative tools, especially in an era of

 wireless is everywhere. For the reason stated herein, John Doe Subscriber’s motion to quash

 Plaintiff’s subpoena should be granted, or, in the alternative, its motion to grant it pseudonymous

 protection and allow John Doe Subscriber to file under seal be granted.

                      M.D. Fla. Local Rule 3.01 (g) Certification Requirement

        Counsel for Defendant and Plaintiff conferred on May 13, 2019 regarding the issues

 presented in this motion. Plaintiff objects to the relief sought.




                                                  10
Case 2:19-cv-00142-SPC-MRM Document 10 Filed 05/13/19 Page 11 of 11 PageID 90



 Dated: May 13, 2019.                     BANKER LOPEZ GASSLER P.A.

                                          s/ Benjamin G. Lopez
                                          Adam S. Kantor, Esq.
                                          Florida Bar No.: 157643
                                          Benjamin G. Lopez
                                          Florida Bar No.: 0117532
                                          Attorneys for John Doe Subscriber
                                          501 E. Kennedy Blvd.
                                          Suite 1700
                                          Tampa, FL 33602
                                          813.221.1500
                                          Primary Service: service-
                                          akantor@bankerlopez.com
                                          Secondary Service: service-
                                          blopez@bankerlopez.com


                                          DAVIS & KUELTHAU, SC

                                          s/ Dillon J. Ambrose*
                                          Dillon J. Ambrose
                                          Attorneys for John Doe Subscriber
                                          111 E. Kilbourn Avenue
                                          Suite 1400
                                          Milwaukee, WI 53202
                                          414.276.0200

                                          *Written Designation and Consent-to-Act
                                          Forthcoming pursuant to Local Rule 2.02




                                     11
 T:\DOCS\06135\46686\13733666
